Wilkin, J. This case is substantially the same as M. 0. Campbell et al. v. Leroy A. Goddard, decided at this term of this court. The fee allowed in the judgment confessed is much larger than in that case, being $125. The confession in this case was on two notes, and the whole amount of the judgment $4,651.10. In determining the reasonableness of an attorney’s fee, regard must be had to the amount involved as well as to the labor and skill required to perform the services charged for, and in the absence of all proof, we are not prepared to hold that this fee is so unreasonable as to justify a reversal of the case. In fact, in this, as in the case above referred to, appellants do not ask a reversal upon the ground that the fee allowed is unreasonable, but because, as they insist, no fee whatever should ha\ e been allowed. Therefore, the reasons assigned for the affirmance of that case are applicable to this. Affirmed.